DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,786,186 to Heo et al because the claimed invention, claims 1-20 of the present application is a broader version of the claimed invention, claims 1-17 of the U.S. Patent. 
With respect to claims 1, 2, 5, Heo et al disclose in claim 1, a non-invasive biometric sensor comprising: a light source configured to irradiate light in a desired wavelength range to a body part; an organic photodetector configured to sense the light in the desired wavelength range in response to the light in the desired wavelength range being transmitted through the body part; and a detector configured to determine biomedical information of the body part based on an amount of the light sensed by the organic photodetector by using a correlation, wherein the biomedical information includes a blood glucose concentration, and according to the correlation, the amount of the light sensed by the organic photodetector is inversely proportional to the blood glucose concentration. Although the claims at issue are not identical, they are not patentably distinct from each other because a non-invasive biometric sensor is functionally equivalent to a non-invasive biometric sensor of the instant invention in that the organic photodetector is configured to sense the light transmitted through the body part and the detector is configured to determine biomedical information of the body part based on the light sensed by the organic photodetector. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a non-invasive biometric sensor organic photodetector similarly as the instant invention’s organic photodetector to accurately measure and/or determine blood glucose concentration and other chemicals in the blood.
With respect to claim 3, Heo et al disclose in claim 2, wherein the desired wavelength range is a range of about 750 nm to about 1100 nm.
With respect to claim 4, Heo et al disclose in claim 3, wherein a thickness of the organic photodetector is greater than 0 pm and less than or equal to about 10 μm.
With respect to claim 6, Heo et al disclose in claim 4, the organic photodetector includes an organic photoelectric conversion layer between a first electrode and a second electrode, the organic photoelectric conversion layer is configured to selectively receive light in the desired wavelength range, the first electrode is a transparent electrode, and the first electrode is configured to contact the body part.
With respect to claim 7, Heo et al disclose in claim 5, wherein the light source is a flexible LED.
With respect to claim 8, Heo et al disclose in claim 6, wherein the light source includes at least a first light source and a second light source that are configured to emit light having different wavelengths from each other and are arranged in a light source matrix of nm, n and m are each integers that are greater than or equal to 1, and the organic photodetector includes at least a first organic photodetector and a second organic photodetector that are configured to selectively receive light having different wavelengths from each other and are arranged in an organic photodetector matrix of nxm.
With respect to claim 9, Heo et al disclose in claim 7, wherein the biomedical information includes the blood glucose concentration and at least one of a heartbeat rate or a vein image, the desired wavelength range includes a first wavelength range of about 750 nm to about 1100 nm and at least one of a second wavelength range of about 680 nm to about 750 nm and a third wavelength range of about 770 nm to about 950 nm, the desired wavelength range includes the second wavelength range if the biomedical information includes the heartbeat rate, and the desired wavelength range includes the third wavelength range if the biomedical information includes the vein image.
With respect to claim 10, Heo et al disclose in claim 8, wherein the light source is configured to irradiate the light in the desired wavelength range to the body part if the body part is an ear lobe or a finger acupoint Hapkuk, the organic photodetector configured to sense the light in the desired wavelength range in response to the light in the desired wavelength range being transmitted through the body part if the body part is the ear lobe or the finger acupoint Hapkuk, and the detector is configured to determine the biomedical information of the body part based on the amount of the light sensed by the organic photodetector if the body part is the ear lobe or the finger acupoint Hapkuk.
With respect to claim 11, Heo et al disclose in claim 9, wherein the light source and the organic photodetector are separate from the detector, and the light source and the organic photodetector are configured to transmit information corresponding to a light amount of near infrared radiation to the detector in either a wire way or a wireless way.
With respect to claims 12, 14, Heo et al disclose in claim 10, a light source configured to irradiate near infrared ray light to a body part for measuring a blood glucose concentration; an organic photodetector configured to sense the near infrared ray light transmitted through the body part; and a detector configured to determine the blood glucose concentration based on a light amount of the near infrared ray light sensed by the organic photodetector by using a correlation, wherein according to the correlation, the light amount of the near infrared ray light sensed by the organic photodetector is inversely proportional to the blood glucose concentration. Although the claims at issue are not identical, they are not patentably distinct from each other because a non-invasive biometric sensor is functionally equivalent to a non-invasive biometric sensor of the instant invention in that the organic photodetector is configured to sense the light transmitted through the body part and the detector is configured to determine biomedical information of the body part base on the light sensed by the organic photodetector. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a non-invasive biometric sensor organic photodetector similarly as the instant invention’s organic photodetector to accurately measure and/or determine blood glucose concentration and other chemicals in the blood.
With respect to claim 13, Heo et al disclose in claim 11, wherein a thickness of the organic photodetector is greater than 0 µm and less than or equal to about 10 µm.
With respect to claim 15, Heo et al disclose in claim 12, wherein the organic photodetector includes an organic photoelectric conversion layer between a first electrode and a second electrode, the organic photoelectric conversion layer is configured to receive the near infrared ray light, the first electrode is a transparent electrode, and the first electrode is configured to contact the body part.
With respect to claim 16, Heo et al disclose in claim 13, wherein the organic photoelectric conversion layer includes PEDOT/PSS or PIT/PCBM.
With respect to claim 17, Heo et al disclose in claim 14, wherein the light source is a flexible LED.
With respect to claim 18, Heo et al disclose in claim 15, wherein the light source is configured to irradiate the beist-t4-th«-near infrared ray light to the body part if the body part is an ear lobe or a finger acupoint Hapkuk, the organic photodetector configured to sense the near infrared ray light in response to the near infrared ray light being transmitted through the body part if the body part is the ear lobe or the finger acupoint Hapkuk, and the detector is configured to determine the blood glucose concentration of the body part based on the light amount of the near infrared ray light sensed by the organic photodetector if the body part is the ear lobe or the finger acupoint Hapkuk.
With respect to claim 19, Heo et al disclose in claim 16, wherein the light source and the organic photodetector are separate from the detector, and the light source and the organic photodetector are configured to transmit information corresponding to the light amount of the near infrared ray light to the detector in either a wire way or a wireless way.
With respect to claim 20, Heo et al disclose in claim 17, a light source configured to irradiate near infrared ray light to a body part; an organic photodetector facing the light source and spaced apart therefrom, the organic photodetector being configured to generate an output signal in response to the light source transmitting a portion of the near infrared ray light through the body part; and a detector configured to determine biomedical information based on the output signal from the organic photodetector by using a correlation, wherein the biomedical information is a blood glucose concentration, and according to the correlation, the output signal from the organic photodetector is inversely proportional to the blood glucose concentration. Although the claims at issue are not identical, they are not patentably distinct from each other because a non-invasive biometric sensor is functionally equivalent to a non-invasive biometric sensor of the instant invention in that the organic photodetector is configured to sense the light transmitted through the body part and the detector is configured to determine biomedical information of the body part base on the light sensed by the organic photodetector. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a non-invasive biometric sensor organic photodetector similarly as the instant invention’s organic photodetector to accurately measure and/or determine blood glucose concentration and other chemicals in the blood.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/21/2022, with respect to the rejections of claims 1-20 have been fully considered and are persuasive. However, upon further consideration, a new grounds of rejection is made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878    





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878